In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), entered March 7, 1997, which denied their motion for summary judgment dismissing the first cause of action asserted in the amended complaint, and to dismiss the second cause of action asserted in the amended complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is modified, on the law, by deleting the provision thereof denying that branch of the defendants’ motion which was to dismiss the second cause of action pursuant to CPLR 3211 (a) (7) and substituting therefor a provision granting that branch of the defendants’ motion; as so modified, the order is affirmed, without costs or disbursements.
The second cause of action to recover damages based on fraud should have been dismissed. The plaintiff offered no authority to support its contention that the conduct complained of supports a claim of fraud or fraud in the inducement, or otherwise states a cause of action.
The defendants’ remaining contentions are either without merit or are improperly raised for the first time on appeal. Miller, J. P., O’Brien, Copertino and McGinity, JJ., concur.